Citation Nr: 1108949	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had verified active military service from May 1976 to April 1991.  It appears that the Veteran had prior service from May 1969 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  By way of the September 2006 decision, the RO denied entitlement to TDIU.

By way of history, in March 2009 the Board remanded the issue on appeal for further development.  Pursuant to the Board's March 2009 remand instructions, the Appeals Management Center referred the case to the Director of the Compensation and Pension Service for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b).  In a September 2009 decision, the Director denied entitlement to an extra-schedular TDIU, finding that there is no indication that the Veteran is unable to be employed in some type of sedentary work.

In March 2010 the Board then denied entitlement to TDIU.  The Veteran thereupon submitted an appeal to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued an Order granting a Joint Motion to vacate the Board's decision that denied entitlement to TDIU and remanded the issue back to the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010 the Board denied the Veteran's claim for entitlement to TDIU.  

In the Joint Motion for Remand, the parties agreed that the Board failed to discuss a specific piece of evidence of record (November 2005 records from Westside Health Service) and mischaracterized the September 2009 determination by the Director of Compensation and Pension as a medical opinion.  

Before the Veteran's case can be readjudicated, further development is warranted.  

During the pendency of the appeal, the Veteran filed a claim for an increased rating for his service-connected low back strain.  He also filed new claims for service connection for bilateral leg pain and posttraumatic stress disorder (PTSD).  In addition, new medical evidence (in the form of VA treatment notes) pertinent to the issue on appeal regarding a TDIU was received but not reviewed.  

The Board finds that the Veteran's claim of an increased rating for his service-connected low back strain is inextricably intertwined with his claim of TDIU.  Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Therefore, the Board finds that the Veteran's claim for a TDIU must be remanded so that the agency of original jurisdiction (AOJ) can adjudicate the inextricably intertwined claims, obtain a new determination from the Director, Compensation and Pension, and review the newly received medical evidence as it pertains to the matter of a TDIU.  

When readjudicating the claim for TDIU, the AOJ should consider November 2005 records from Westside Health Service, as well as the points raised in the joint motion for remand, particularly, the characterization of, and weight given to, any determination of the Director, Compensation and Pension.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for an increased rating for his service-connected low back strain, and his claims of service connection for bilateral leg pain and PTSD must be adjudicated.  If a rating decision has already been issued addressing these claims then it should be added to the Veteran's claims folder. 

2.  The AOJ should obtain a new determination from the Director, Compensation and Pension that reflects consideration of all the evidence, including the 2005 records from Westside Health Service and any other records recently added to the file.  

3.  Thereafter, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record.  The AOJ should consider November 2005 records from Westside Health Service, as well as the points raised in the joint motion for remand, particularly, the characterization of, and weight given to, any determination of the Director, Compensation and Pension.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


